DETAILED ACTION

This communication is in response to the Application filed on 17 February 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10-11, 14-15, and 18-22 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

EXAMINER’S AMENDMENT
The following claims have been amended with the approval of the applicant’s representative, Ayhan E. Mertogul. 

Please amend claim 1 as follows:

A method for presenting an emotion of a robot with an intelligent interaction function, comprising:
obtaining a first emotion presentation instruction for emotion information, wherein the first emotion presentation instruction comprises at least one first emotion presentation modality and at least one emotional style, the at least one first emotion presentation modality comprises a text emotion presentation modality, and the at least one first emotion presentation modality belongs to part or all of multiple emotion presentation modalities of the robot; and
presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality,






wherein the at least one first emotion presentation modality further comprises: at least one of a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality,
wherein the presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality comprises:
if the at least one first emotion presentation modality conforms to an emotion presentation condition, presenting an emotion according to the at least one first emotion presentation modality,
wherein the method further comprising:
if it is determined that the at least one first emotion presentation modality does not conform to the emotion presentation condition according to dynamic changes, generating, by the emotion output device of the robot, a second emotion presentation instruction according to the first emotion presentation instruction, wherein the second emotion presentation instruction comprises at least one second emotion presentation modality, and the at least one second emotion presentation modality is obtained by feedback adjustment of the at least one first emotion presentation modality; and
presenting, by the emotion output device of the robot, an emotion according to the at least one second emotion presentation modality,
wherein the at least one second emotion presentation modality comprises: at least one of a text emotion presentation modality, a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality, the at least one second emotion presentation modality is different from the at least one first emotion presentation modality,
wherein a selection of the at least one first emotion presentation modality or the at least one second emotion presentation modality depends on one of following factors: an emotion output device and an application state thereof, types of interaction scenarios and types of conversations.

Please amend claim 15 as follows:

A device with an intelligent interaction function for presenting an emotion, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to:
obtain a first emotion presentation instruction for emotion information, wherein the first emotion presentation instruction comprises at least one first emotion presentation modality and at least one emotional style, the at least one first emotion presentation modality comprises a text emotion presentation modality, and the at least one first emotion presentation modality belongs to part or all of multiple emotion presentation modalities of the robot; and
present, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality,






wherein the at least one first emotion presentation modality further comprises: at least one of a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality,
wherein the present, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality comprises:
if the at least one first emotion presentation modality conforms to an emotion presentation condition, presenting an emotion according to the at least one first emotion presentation modality,
wherein the processor is further configured to:
if it is determined that the at least one first emotion presentation modality does not conform to the emotion presentation condition according to dynamic changes, generate, by the emotion output device of the robot, a second emotion presentation instruction according to the first emotion presentation instruction, wherein the second emotion presentation instruction comprises at least one second emotion presentation modality, and the at least one second emotion presentation modality is obtained by feedback adjustment of the at least one first emotion presentation modality; and
present, by the emotion output device of the robot, an emotion according to the at least one second emotion presentation modality,
wherein the at least one second emotion presentation modality comprises: at least one of a text emotion presentation modality, a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality, the at least one second emotion presentation modality is different from the at least one first emotion presentation modality,
wherein a selection of the at least one first emotion presentation modality or the at least one second emotion presentation modality depends on one of following factors: an emotion output device and an application state thereof, types of interaction scenarios and types of conversations.

Please amend claim 20 as follows:

A computer readable storage medium storing computer executable instructions that, when executed by a processor of a device with an intelligent interaction function for presenting an emotion, cause the device to perform a method comprising:
obtaining a first emotion presentation instruction for emotion information, wherein the first emotion presentation instruction comprises at least one first emotion presentation modality and at least one emotional style, the at least one first emotion presentation modality comprises a text emotion presentation modality, and the at least one first emotion presentation modality belongs to part or all of multiple emotion presentation modalities of the robot; and
presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality,






wherein the at least one first emotion presentation modality further comprises: at least one of a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality,
wherein the presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality comprises:
if the at least one first emotion presentation modality conforms to an emotion presentation condition, presenting an emotion according to the at least one first emotion presentation modality,
wherein the method further comprising:
if it is determined that the at least one first emotion presentation modality does not conform to the emotion presentation condition according to dynamic changes, generating, by the emotion output device of the robot, a second emotion presentation instruction according to the first emotion presentation instruction, wherein the second emotion presentation instruction comprises at least one second emotion presentation modality, and the at least one second emotion presentation modality is obtained by feedback adjustment of the at least one first emotion presentation modality; and
presenting, by the emotion output device of the robot, an emotion according to the at least one second emotion presentation modality,
wherein the at least one second emotion presentation modality comprises: at least one of a text emotion presentation modality, a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality, the at least one second emotion presentation modality is different from the at least one first emotion presentation modality,
wherein a selection of the at least one first emotion presentation modality or the at least one second emotion presentation modality depends on one of following factors: an emotion output device and an application state thereof, types of interaction scenarios and types of conversations.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record is US 20110112826 (Wang et al.), US 20200016745 (Tang et al.), US 20130346067, (Bhatt), and US 7376897 (Mao). Wang et al. discloses a method for presenting an emotion of a robot with an intelligent interaction function (Wang et al., para [0058].), comprising: obtaining a first emotion presentation instruction for emotion information, wherein the first emotion presentation instruction comprises at least one first emotion presentation modality and at least one emotional style (Wang et al., para [0043]. Thus, the display is a (first) presentation modality for displaying simulated expressions. And, the built-in speaker is a (first) presentation modality for outputting the spoken message with the user’s emotions expressed (i.e., at least one emotional style).); and presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality (Wang et al., para [0043].), wherein the presenting, by an emotion output device of the robot, an emotion corresponding to one or more of the at least one emotional style in response to the emotion information, according to each of the at least one first emotion presentation modality comprises: searching in an emotion presentation database according to the at least one emotional style to determine at least one emotional vocabulary corresponding to each of the at least one emotional style (Wang et al., para [0031].); and presenting the at least one emotional vocabulary (Wang et al., para [0032].), wherein the each of the at least one emotional style corresponds to a plurality of emotional vocabularies (Wang et al., para [0031]-[0032]).
Tang et al. discloses that the at least one first emotion presentation modality comprises a text emotion presentation modality, and the at least one first emotion presentation modality belongs to part or all of multiple emotion presentation modalities of the robot (Tang et al., para [0062]. This excerpt shows that the output may be displayed as text (i.e., a text emotion presentation modality).).
Bhatt discloses that the first emotion presentation instruction further comprises: emotional intensity 2corresponding to the each of the at least one emotional style and emotional polarity corresponding to the each of the at least one emotional style (Bhatt, para [0049].), wherein the searching in an emotion presentation database according to the at least one emotional style to determine at least one emotional vocabulary corresponding to each of the at least one emotional style comprises: selecting the at least one emotional vocabulary from the plurality of emotional vocabularies according to the emotional intensity and the emotional polarity (Bhatt, para [0068] – the final score for the sentiment indicator is used to select/identify a sentiment of the message.).
Mao discloses how a user may of a system/device may change the output modality to one that is acceptable to the user in accordance with the user’s environment (Mao, col. 1, line 18 – col. 2, 9.).

However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“wherein the method further comprising:

if it is determined that the at least one first emotion presentation modality does not conform to the emotion presentation condition according to dynamic changes, generating, by the emotion output device of the robot, a second emotion presentation instruction according to the first emotion presentation instruction, wherein the second emotion presentation instruction comprises at least one second emotion presentation modality, and the at least one second emotion presentation modality is obtained by feedback adjustment of the at least one first emotion presentation modality; and

presenting, by the emotion output device of the robot, an emotion according to the at least one second emotion presentation modality,

wherein the at least one second emotion presentation modality comprises: at least one of a text emotion presentation modality, a voice emotion presentation modality, an image emotion presentation modality, a video emotion presentation modality and a mechanical motion emotion presentation modality, the at least one second emotion presentation modality is different from the at least one first emotion presentation modality,

wherein a selection of the at least one first emotion presentation modality or the at least one second emotion presentation modality depends on one of following factors: an emotion output device and an application state thereof, types of interaction scenarios and types of conversations.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656